PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/885,459
Filing Date: 31 Jan 2018
Appellant(s): Chokhawala et al.



__________________
David R. Stevens (Reg. 38,626)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 JUL 2021




Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 JAN 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
Claims 1-15, 17-20 are pending in the application. 
Claims 1-15, 17-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter; i.e. an abstract idea without significantly more. 
Claims 1-15, 17-20 are rejected under 35 USC §102 as being anticipated by US 2016/0104191, hereinafter Graziano.  
The rejection of claims 1-15, 17-20 under 35 USC §101. 
Per the rejection mailed on 22 JAN 2021, claims 1-15, 17-20 are rejected under 35 USC §101 for a lack of eligible subject matter. Specifically, the claims are found to be directed to an abstract idea, without significantly more. 
Briefly, Examiner finds that the independent claims 1, 11, each recite a process, which is a statutory category of invention.  As per step 2A, prong 1, Examiner finds that claims 1, 11, each recite methods of organizing human activity including commercial or marketing activities and/or managing personal activities/relationships. Monitoring activities for the purposes of providing promotional content, as claimed, is clearly a marketing endeavor/commercial behavior If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per step 2A, prong 2, the additional elements of the claims, including one or more processing devices as in claim 1, and ac computing device in claim 11, as well as a URL in a message and a client application, are not found to constitute a practical application, in that the application of high level computer functionality amounts to no more than mere instructions to apply the abstract idea(s) using a generic computer component. Instead, as 
As per step 2B, the additional elements referenced above, such as the processing devices, computing device, and the URL in the message/client application, at best contribute generic recitations of technical elements rather than any specific improvements to the technology as a whole or the computing environment. No application of the judicial exception is found beyond the general linking of the computing devices/messaging application to the abstract idea identified above, nor is there any evidence of any functioning of the devices/elements beyond what is well understood, routine and conventional found in the claim limitations. Again, Examiner asserts that the computing elements are invoked merely as a tool rather than a specific improvement to the technology or environment therein. As such the claims are not found to recite significantly more than the abstract idea identified above. 
If a claim recites an abstract idea, without a practical application, and without significantly more, the claim is found to be directed to non-statutory subject matter. As such, claims 1-15, 17-20 are rejected under 35 USC §101 for lack of eligible subject matter. 
Appellant’s remarks regarding the rejection for non-statutory subject matter begin on page 5 of the Appeal Brief. As in prior prosecution, Appellant asserts that none of the elements in the claims are performed by a human. Examiner reiterates, as in previous actions, that there was no assertion, nor requirement per the 2019 PEG or any recent USPTO policy that the claims be/are performed by a human or lack thereof. Ineligible subject matter is not defined by presence of a human. Appellant appears to refer to the portions of USPTO Policy regarding Subject Matter Eligibility (i.e. the 2019 PEG) relied upon for the analysis, however, Appellant appears to be only selectively including elements of this guidance. As noted in the rejection, the claims recite “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” – in that providing a targeted notification with a product suggestion is categorically and inescapably a marketing/advertising activity. Examiner makes no assertion that the claims recite example in order to recite a single abstract idea. Put another way, a claim is not required to recite multiple abstract ideas in order to be found to recite one. As such Appellant’s remarks are unpersuasive. 
Turning to page 6, Appellant begins a discussion of prong 2 of step 2A by reciting various elements of the 2019 PEG as they pertain to a practical application. Examiner does not find a practical application in the claims as presented. Examiner does not find an improvement to the field of technology per se with regard to the claim as a whole. Appellant discusses a practical application with respect to various abstract ideas on page 6/7, but merely highlights purported computing steps. As noted in the rejection, these are not found to show evidence of a practical application. No improvement exists, nor does the use of a particular machine or transformation, nor is there an application or use of the judicial exception beyond generally linking the use of the judicial exception to the computing environment. Essentially, the limitations as presented read as an application of computing technology to the abstract idea(s) identified. Appellant provides no discussion beyond these two paragraphs and the associated conclusions, as such Examiner is unable to respond further. 
Appellant repeats a similarly conclusive analysis on page 7, as it pertains to the discussion of whether exemplary claim 1 recites significantly more. Again, Appellant simply recites various computing elements of the claims, and concludes these elements constitute significantly more. Examiner finds no improvement nor a specific limitation or combination therein to support a finding of “significantly more.” Appellant appears preoccupied with the use of a URL in the claims – Examiner does not dispute that a URL relates to the functioning of a computer, however, Examiner vehemently disputes that using a URL to retrieve information is a use that is not well understood, routine and conventional in the realm of computing technology. Appellant has instead highlighted the Examiner’s stance that the computing elements, to the extent they are present in the claims, are at best in place to “apply” the abstract idea identified rather than provide any meaningful limits to the abstract idea. 
Accordingly, Appellant’s remarks are wholly unpersuasive. The claims do not recite eligible subject matter, and as such the Examiner’s rejection should be sustained. 


The rejection of claims 1-15, 17-20 under 35 USC §102 as being anticipated by Graziano.
Appellant’s remarks regarding the prior art being on page 8 of the Appeal Brief, with a restatement of the claim limitations. Appellant does not clearly identify which limitations are in discussion on page 8, however, Appellant restates the limitations and discusses the Graziano reference.  On page 9, it appears Appellant is primarily concerned with the limitations of: 
“after performing a and b, select one or more products according to the recent data, the one or more products not being associated with the URL at the time of performing a;”  Examiner has interpreted these limitations to require that, after the transmission and the subsequent receipt of the message occur, information is collected about the user’s activities, detect that the user has opened the message, the opening determined essentially by the URL request arriving back the origination point of the message, and using intermediary data (i.e. presumably, data collected at step b) select a separate product based on the information in b – i.e. “new” information. Examiner notes that no relational timing between the elements is present beyond sequential in relation to one another – i.e. the claims do not require anything beyond that the steps occur in a vacuum order regarding one another. 
	In the 21 JAN 2021 rejection, Graziano is cited to teach that, after an initial message is sent, data is collected regarding the user’s online activities – this could include the types of links interacted with, the browsing, the search history (at 0112) and the purchase history of a user (at 0125)  - at (0116-0119) this monitoring happens explicitly after the message is sent to the user containing the URL (as cited to [054, 055, 060, 061, 0116-0119] in the reference). Later, in Graziano, a separate specific message is received form the pURL in the message, indicating the URL itself has been clicked (at 116-0119). At [least [0115] “At block 1604, the system receives a trigger.  A trigger can be an action or information that causes a reaction…an action may include a click of at least one of a message, a pURL…” Still after performance of the sent message and the receipt of the trigger, a new, different product is added to the link – i.e. a product gleaned from the browsing history or web activity of a user as in the preceding limitation. The rejection notes for the given limitation: 
	“…(at least [064, 0116-0118] the system notes one or more items of information and/or interests of the user – i.e. handheld games and/or men’s clothing; the system monitors these interactions constantly; at 0119, the pURLs associated with “health” have been selected and therefore a user is interested in “health” products, and at 
	As such, the reference clearly teaches an orderly iterative process by which linked or tagged products are updated to be associated with a given URL in the time between a message being sent and the ultimate click being received.  
	Returning to Appellant’s remarks on pages 8, 9, Examiner finds specific arguments to be unclear, however, it is assumed Appellant is arguing the specific order of the claimed steps as shown in the reference. As shown in Appellant’s remarks on page 9, the 22 JAN 2021 action states: 
“The reference as cited specifically discloses that an email is sent to a user, with URL content. Subsequent, or after the user receives the email, the data is collected regarding the users activities, and the access of the users to the email itself – i.e. in 064, and further, information regarding a user’s browsing or purchasing history is considered at 0112, 0125. The reference categorically teaches the order in which these steps occur – the message is sent, data is collected from the user’s activity with either other emails (i.e. recent or similar emails with different URL), or the user’s activity with regard to browsing and purchasing. This information is used in the future to select URLs associated with future messages; these are included in future iterative messages. The “drip” campaign per se involves iteratively refining what future messages/promotions/URLs are sent to the user, as noted above. Applicant’s amendments have not overcome the fact that the reference categorically teaches that the targeting process itself is iterative. Future products are selected for the user based on the user’s likelihood of finding a given product or 
	
	Essentially, Examiner finds at best Appellant is attempting to argue features or a narrow interpretation of the timing not properly reflected or supported by the claims themselves. As currently claimed, Examiner finds it irrelevant the specific timing arguments asserted by Appellant, as the claims only require a relationship amongst the specific steps themselves rather than some alternative interpretation as alleged by Appellant on page 10. For example, step “b” of the claim only requires that the data be “recent” rather than any reflection or relationship to element c of the claim. A and b may occur irrelevant and irrespective of c, and therefore the selection of the products themselves may occur at a timing or cycling irrelevant to the remainder of the claim. Per the claim limitations, and per Appellant’s remarks on page 10, Examiner is precisely only required to show that a different URL is, at some point, associated with the message itself. Again, Appellant has not shown any further evidence nor provided any further remarks beyond the conclusory statements on page 10, and as such Examiner is unable to respond further. 
	The claims are properly rejected under 35 USC §102 as being anticipated by Graziano. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        
Conferees:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622  

                                                                                                                                                                                                       /Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.